Appeal from a decision of the Workers’ Compensation Board, filed September 28, 1993, which ruled that a lump-sum settlement barred the payment of any further benefits.
Claimant suffered a compensable injury. Her case was closed after she was awarded a lump-sum nonschedule adjustment in the amount of $17,000. Claimant submitted a bill for medical treatment after the case was closed and, upon the objection of the workers’ compensation carrier, the Board found that the carrier was not liable. We agree with the Board’s conclusion that the record did not establish a change in claimant’s condition or degree of disability that would justify reopening of the claim.
Mercure, J. P., White, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.